NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       SEP 19 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 ROYAL E. GLAUDE,                                No.    15-15241

                  Plaintiff-Appellant,           D.C. No. 3:14-cv-04071-MEJ

   v.
                                                 MEMORANDUM*
 POSTMASTER GENERAL,

                  Defendant-Appellee.

                   Appeal from the United States District Court
                       for the Northern District of California
                  Maria-Elena James, Magistrate Judge, Presiding**

                          Submitted September 13, 2016***

Before:       HAWKINS, N.R. SMITH, and HURWITZ, Circuit Judges.

        Royal E. Glaude appeals pro se from the district court’s judgment dismissing

for lack of subject matter jurisdiction his appeal from the Merit Systems Protection


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Board (“MSPB”). We have jurisdiction under 28 U.S.C. § 1291. We review de

novo, Greenlaw v. Garrett, 59 F.3d 994, 997 (9th Cir. 1995), and we affirm.

      The district court properly concluded that it lacked subject matter

jurisdiction over Glaude’s appeal from the MSPB’s final order because the MSPB

dismissed Glaude’s claims for lack of jurisdiction, and any appeal of such an order

must be made to the United States Court of Appeals for the Federal Circuit. See 5

U.S.C. § 7703(b) (with limited exception, MSPB decisions are appealable only to

the Federal Circuit); Sloan v. West, 140 F.3d 1255, 1262 (9th Cir. 1998)

(“[A]ppeals of MSPB jurisdictional decisions involving mixed claims are properly

venued in the Federal Circuit Court of Appeals.”).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and documents raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n. 2 (9th Cir. 2009); United

States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990) (“Documents or facts not

presented to the district court are not part of the record on appeal.”).

      AFFIRMED.




                                           2                                    15-15241